Citation Nr: 0702100	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  98-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESSES AT HEARINGS ON APPEAL

The veteran and P.O.


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran had active service from October 1964 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In June 1998, the veteran testified at a hearing held at the 
RO before a Hearing Officer.  A transcript of the proceeding 
is of record.

In September 1999 the Board reopened the veteran's previously 
denied service connection claim and remanded the claim for 
additional evidentiary development.  

In July 2002, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the 
proceeding is of record.

In October 2005, the Board issued a decision denying service 
connection for a cardiovascular disease.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2006, during the pendency of this appeal to the Court, his 
attorney and VA's Office of General Counsel filed a joint 
motion requesting that the Court vacate the Board's decision 
and remand the case for further development and 
readjudication.  The Court granted the joint motion later 
that month and returned the case to the Board for compliance 
with the directives specified.


FINDING OF FACT

The veteran is currently diagnosed as having essential 
hypertension and hypertensive cardiomyopathy secondary to 
hypertension; clear and unmistakable evidence demonstrates 
that this disorder existed prior to service and was not 
aggravated by service.

CONCLUSION OF LAW

Cardiovascular disease manifested by hypertension was not 
incurred in or aggravated by the veteran's military service, 
nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1153 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The Board notes that a substantially complete claim to reopen 
a previously denied claim was received in April 1996, which 
predated enactment of the VCAA.  In a September 1999 
decision, the Board reopened the claim and remanded it for 
additional evidentiary development.  

The Board determined that further development was required to 
properly evaluate the veteran's service connection claim for 
cardiovascular disease.  In October 2002, the Board undertook 
additional development pursuant to 38 C.F.R. § 19.9(a) (2). 
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003) held that 38 C.F.R. § 19(a) (2) was inconsistent with 
38 U.S.C.A. § 7104(a) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration.  

Accordingly, in August 2003, the Board remanded the case to 
the RO for further development.  Following the requested 
development, a supplemental statement of the case was issued 
in October 2005.

The RO's March 2004 VCAA letter satisfied the notice 
requirements under the VCAA and the implementing regulations.  
The March 2004 letter notified the veteran of the evidence 
required to substantiate his claim for service connection for 
cardiovascular disease.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran testified at a personal hearing 
before a Hearing Officer in June 1998 and before the 
undersigned Veterans Law Judge in July 2002.  The veteran 
underwent VA examination in March 2000 and March 2003.  An 
addendum opinion was obtained in February 2001.  The RO has 
obtained VA and private medical records, which have been 
associated with the claims file.  

The veteran has not identified any additional evidence that 
could be obtained to substantiate the claims.  In fact, in a 
May 2004 statement in support of claim, the veteran indicated 
that there were no additional medical records to obtain.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Legal Criteria

The June 2006 Joint Motion of the parties noted that remand 
is required because the Board's decision failed to provide an 
adequate statement of reasons and bases for its denial of the 
veteran's claim for service connection for cardiovascular 
disease.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110, 1153 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303, 3.304, 3.306 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension or heart disease to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); VAOPGCPREC 3-2003 (July 16, 2003).  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  See 38 U.S.C.A. § 1153 (West 2002 & Supp. 2006); 
Wagner, supra.  If this burden is met, then the veteran is 
not entitled to service-connected benefits.  Wagner, supra.  
However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service.  Id.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 38 
C.F.R. § 3.322 (2006).

On the other hand, if a preexisting disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
incurrence in service for that disorder, but a veteran may 
bring a claim for service-connected aggravation of that 
disorder.  See 38 U.S.C.A. § 1153 (West 2002); Wagner, supra.  
In that case, 38 U.S.C.A. § 1153 applies and the burden falls 
on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; see also Jensen, 19 F.3d at 1417; 38 C.F.R. § 3.306 
(2006).

Analysis

The veteran asserts that his currently diagnosed 
cardiovascular disease is of service origin.  He contends 
that his hypertension was a preexisting disorder that was 
aggravated by service.  

On report of medical examination in December 1960, the 
veteran was found unqualified for Advanced Army ROTC due to 
functional or extra-cardiac heart murmur, in pertinent part.  
A December 1960 electrocardiogram (ECG) report indicated 
abnormal findings that were suggestive of early left 
ventricular hypertrophy or the veteran's pectus carinatum 
(pigeon breast) deformity.  

In January 1961, the veteran underwent another physical 
examination to evaluate his cardiac status, again for 
Advanced Army ROTC.  The examiner noted that the December 
1960 ECG findings were attributable to the veteran's pectus 
carinatum deformity rather than left ventricular enlargement 
based on barium swallow testing, which showed no evidence of 
specific chamber enlargement.  No demonstrable organic heart 
disease was found and no clinical significance was 
attributed to extra cardiac sound.  The diagnosis was labile 
vascular hypertension associated with anxiety of the 
physical examination which was not disqualifying.  

On report of medical examination in June 1961, the examiner 
noted the veteran's pigeon-breast deformity and recorded a 
seated blood pressure of 146/88.  He was found physically 
qualified for appointment in the Army Reserves or Regular 
Army.  

On report of medical examination in October 1963, the 
veteran underwent two, 3-day (morning and afternoon) blood 
pressure checks.  From January 21 through January 23, 1964 
the readings are as follows: 148/80, 164/88; 146/80, 166/80; 
160/70, 150/70.  Based on the January 1964 readings, the 
veteran was found medically disqualified due to persistent 
hypertension.  Another 3-day blood pressure check was 
conducted from July 14 through July 16, 1964; the readings 
are as follows:  136/78, 136/80; 138/80, 132/80; 136/84, 
136/80.  Following the retest, the veteran was found 
medically qualified for appointment in the Army Reserves.  
The veteran's report of medical history in October 1963 was 
negative for any cardiovascular or heart problems.  

In an April 1964 private evaluation report, the physician 
noted a prior March 1964 examination that showed 
intermittent elevated blood pressure readings (138/88 and 
134/90) with no history of cardiovascular disease.  The 
veteran denied having had rheumatic fever, chest pain, 
shortness of breath, pedal edema, fatigue, or nocturia.  On 
physical examination, the veteran appeared slightly anxious.  
Seated blood pressure was 138/88 in the left arm and 148/88 
in the right arm.  Carotid arteries were clear and equal in 
pulsation.  Veins were flat and the examiner detected no 
bruits over the carotids or supraclavicular areas.  A 
pigeon-breast deformity was noted.  Chest was resonant to 
percussion and diaphragms moved well.  Examination of the 
heart revealed no shocks or thrills.  The border of cardiac 
dullness was within normal limits.  The physician noted a 
Grade I to II early systolic sound (seated and reclined) 
which was noted to be "rather short" along the second 
through fourth intercoastal spaces at the left sternal 
border and along the second intercoastal space at the right 
sternal border.  The physician's impression was that the 
veteran did not have sustained hypertensive vascular 
disease, but concluded that he had labile blood pressure.  

An August 1966 physical profile record indicated essential 
hypertension and mild elevation of blood pressure, both 
conditions were noted to have existed prior to service 
(EPTS).  An August 1966 ECG showed changes of the left 
ventricular hypertrophy with normal chest x-ray.  The 
veteran was not assigned to restricted duty due to these 
conditions.  

On report of medical history at separation in August 1966, 
the veteran indicated problems with blood pressure.  The 
examiner noted a diagnosis of hypertension and a blood 
pressure reading of 158/40.  The report of medical 
examination dated in August 1966 reflected the clinical 
evaluation findings and noted a 5-6 year history of 
intermittent hypertension that had been asymptomatic.  

Based on the above, the Board concludes clear and 
unmistakable evidence is present in this case.  The reports 
of medical examination dated in December 1960 showed extra-
cardiac heart murmur with labile blood pressure without 
demonstrable disease.  In a January 1961 medical service 
consultation report for cardiac status, the veteran was noted 
to have labile vascular hypertension.  Though not 
disqualifying, the evidence demonstrates the presence of a 
preexisting medical condition.  

As noted above, the veteran underwent two 3-day blood 
pressure checks noted in the report.  After the first 3-day 
check in January 1964, the veteran was found medically 
disqualified due to persistent hypertension.  Upon 3-day 
blood pressure reexamination in July 1964, he was found 
medically qualified for service.  Finally, in an April 1964 
letter from a private examiner, it was noted that the veteran 
did not have sustained hypertensive vascular disease but had 
labile blood pressure.  With clear medical notations of the 
veteran's labile hypertension before service, it is clear the 
condition pre-existed entry into service.  

That is not, however, the end of the analysis.  VA's Office 
of the General Counsel determined that VA must show by clear 
and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  

The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  The burden to show no aggravation of a pre-existing 
disease or disorder during service is an onerous one that 
lies with the government.  See, e.g., Cotant v. Principi, 17 
Vet. App. 117, 131 (2003).

As noted above, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to a natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

In this case, the manifestations of the veteran's disability 
prior to service included labile blood pressure.  However, 
there is no service medical evidence of any symptoms or 
treatment related to hypertension, elevated blood pressure 
readings, or heart disease recorded from entrance in October 
1964 until just prior to separation in August 1966.  The 
veteran was able to complete almost two years of military 
service without complication.  As such, these findings do not 
show an increase in disability during service.  

The Board has reviewed the veteran's post-service medical 
records, which include VA hospitalization reports, VA 
examination reports, and private outpatient treatment 
records.  

From December 19, 1966 to January 6, 1967, the veteran was 
admitted for observation and examination for intermittently 
elevated blood pressure reading since the age of 18 when he 
was examined for college admission.  He reported having 
"considerable difficulty" in obtaining his Army commission 
and discharge from the Army in October 1966 due to 
occasional elevations in blood pressure.  It was noted that 
his blood pressure would be elevated after extreme 
nervousness and then returned to normal levels after rest.  
Systolic murmur was noted to fluctuate considerably with 
respiration but "had always been considered to be an 
extracardiac sound."  Chest x-ray, fluoroscopy, laboratory 
studies, aortogram, intravenous pyelogram, adrenal shadows, 
T-3 study, renogram, ECG, ophthalmology consultation, were 
all within normal limits without evidence of focal arterial 
constrictions, hypertensive changes, or hypertensive 
cardiovascular disease.  The examiner noted a benign 
hospitalization without complaints from the veteran.  The 
only positive finding during this period was the presence of 
a diastolic hypertension when the veteran was seated upright 
or standing and the appearance of coproporphyrins in the 
urine without any increases in any of the other porphyrin 
fragments.  

The Board has reviewed the private medical evidence dated 
from 1971 to 1999.  In 1971, it was noted that the veteran 
had trouble with hypertension that was discovered during his 
attempts to enter military service.  He reported that his 
high blood pressure readings were normal during service 
until his discharge due to hypertension.  Following service, 
the veteran underwent treatment, which included cardiac 
catheterization with no finding of heart disease.  A family 
history of hypertension was noted.  The next medical 
evidence of symptoms of heart disease arise in 1997; the 
diagnosis was severe cardiomyopathy with blood pressure 
reading of 130/88 and irregular pulse.  The veteran reported 
having a stroke in June 1995.  It was noted that the veteran 
had a history of atrial fibrillation with an embolus.  In 
1998, the diagnosis was hypertensive cardiomyopathy with 
severe systolic dysfunction and chronic atrial fibrillation.  
In 1999, an additional diagnosis of compensated congestive 
heart failure was noted.  

Hearing testimony from the veteran's treating physician was 
heard in June 1998 (before a Hearing Officer) and in July 
2002 (before the Board).  The doctor indicated that he has 
treated the veteran since 1974 for high blood pressure; 
however his clinical records are unavailable for review.  
The doctor noted a review of the veteran's service medical 
records.  Essentially, the doctor testified that the 
December 1966 ECG reflected hypertrophy, indicative of 
ischemic heart disease.  The physician opined that based 
upon review of the veteran's service medical records, the 
veteran's hypertension had its onset during active duty 
service.  He indicated that the veteran entered service with 
normal blood pressure but by separation his blood pressure 
was markedly abnormal.  The doctor acknowledged that until 
the time of his discharge, there was no evidence of any 
sustained hypertension.  

The veteran testified that prior to service, he was told 
that he had minor indications of blood pressure and heart 
problems but he was not recommended to change his diet or 
monitor his health in any way.  He entered the military in 
excellent health with no restrictions.  He testified that 
toward the end of his tour of duty, he started having 
problems with blood pressure.  He was recommended for 
cardiac catherization but was not placed on any diet 
restriction or medication.  

In letters from the veteran's treating physician dated in 
May 1998 and June 2000, it was noted that upon medical 
evaluation in 1961 the veteran had no demonstrable disease 
and that in 1964, he was found to be qualified for military 
service with blood pressure reading of 138/88 and 148/88.  
Elevated blood pressure readings were recorded during the 
veteran's active duty service, as well as a diagnosis of 
essential hypertension.  The doctor concluded that the 
veteran's hypertension developed during active duty service 
and after discharge became more sustained and required 
medication.  He opined that the veteran's hypertension began 
or was at least markedly exacerbated by his military 
service.  He based this opinion on the medical facts which 
indicated there was no documentation of any active disease 
prior to induction and that elevated blood pressure readings 
noted at the time of discharge indicated an aggravation of 
the veteran's blood pressure condition.  

The Board, however, relies on the more probative medical 
opinions from VA examination reports dated in March 2000, 
February 2001, and March 2003.  

On VA heart examination in March 2000, the examiner noted a 
current diagnosis of cardiomyopathy with ventricular 
systolic dysfunction and atrial fibrillation.  The examiner 
opined that the veteran's current heart disease is secondary 
to labile hypertension that existed prior to service and 
that any progression was natural over time between 1960 and 
2000.  

In February 2001, an addendum opinion was obtained from the 
March 2000 VA examiner, who verified that claims file review 
was completed for both examination reports.  He was asked to 
address specific questions regarding the veteran's claim.  
The examiner explained that arterial hypertension and labile 
hypertension are the same condition and that the etiology of 
hypertension is unknown.  The examiner indicated that the 
hypertension had its onset on or before 1961, and as such, 
preexisted service.  The examiner could not offer an opinion 
as to when the veteran's heart disease had its clinical 
onset without speculation.  While hypertension was shown 
during the veteran's service, cardiomegaly and coronary 
artery disease were not diagnosed in service.  The examiner 
could not offer an opinion as to whether labile hypertension 
increased in severity in service without speculation.  When 
asked to clarify the inconsistency between the veteran's 
medical expert opinion that preexisting hypertension was 
aggravated by service and his own March 2000 opinion that 
the hypertension was preexisting and not aggravated in 
service beyond its natural progression, he indicated that no 
inconsistency existed.  

Another VA heart examination was completed in March 2003, by 
a different VA examiner who reviewed the March 2000 VA 
examination report, the June 2000 private medical expert 
opinion, and the veteran's claims file.  The diagnosis was 
essential hypertension with secondary hypertensive 
cardiomyopathy.  The examiner opined that the veteran's 
labile hypertension preexisted his active duty service as it 
was noted on his evaluations when he was an ROTC student.  
There was no change in his situation until the time of his 
separation examination and persisted several months after 
his separation in December 1966, as evidenced by his 
hospitalization at VA in December 1966 to January 1967; the 
finding of labile blood pressure was continued with no 
finding of heart disease.  Subsequent to that, the veteran 
developed sustained hypertension and hypertensive 
cardiomyopathy secondary to hypertension.  The examiner 
opined that the veteran's present problems are the result of 
the problems that he had when he was in ROTC when he had 
labile hypertension.  He noted that these represented a 
natural disease progression of his disease process and were 
not worsened or aggravated by his service in the military.  
The examiner opined that the veteran would have developed 
these problems regardless of whether he had been in the 
military or not.   

Based on these findings, the Board in its October 2005 
decision denied entitlement to service connection for 
cardiovascular disease.  The Board found that labile 
hypertension existed prior to the veteran's entrance to 
active duty and did not chronically increase in severity 
during service or as a result of service.  The Board also 
found that a chronic cardiovascular disability, including 
labile blood pressure, did not originate during active duty 
service.  

In the June 2006 Joint Remand, the parties noted that the 
Board failed to adequately address the veteran's abnormal 
ECG findings.  It was also found that the Board did not 
adequately address whether the presumption of soundness 
attached in this case, and if so, whether it was properly 
rebutted by clear and unmistakable evidence that the 
disability existed prior to service and that the pre-
existing disability was not aggravated during service.  

In response to the Court's June 2006 Joint Remand, the Board 
has considered the issue of presumption of soundness in this 
case.  

The Board finds that the evidence shows that the veteran's 
labile blood pressure/hypertension, clearly and unmistakably 
existed prior to service.  He underwent extensive evaluation 
prior to service entrance, and it was concluded at the time, 
that his labile blood pressure/hypertension was not 
attributable to any heart disease.  During service, the 
veteran was asymptomatic for any hypertensive conditions and 
it was noted upon separation examination in August 1966 that 
the veteran had a 5- to 6-year history of intermittent 
hypertension which existed prior to service.  Moreover, VA 
examiners in 2000, 2001, 2003 who reviewed the entire claims 
file agreed with this assessment.  Thus, it is concluded that 
presumption of soundness is rebutted.  See 38 U.S.C.A. §§ 
1111, 1132 (West 2002 & Supp. 2006).

With respect to any claimed aggravation, the evidence also 
supports a finding that the veteran's hypertension clearly 
and unmistakably was not aggravated during service, and thus, 
the statutory presumption of aggravation does not attach.  It 
was specifically concluded during service and by the two post 
service VA examiners in 2000 and 2003 that there was no 
aggravation of the preexisting hypertension.  See 38 U.S.C.A. 
§ 1153 (West 2002).

The Board acknowledges that the record includes an opinion 
which supports the veteran's contention that his preexisting 
hypertensive condition was aggravated by service.  

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded greater evidentiary weight to the VA examiners who 
reviewed the record, to include those statements of record 
that supported the veteran's claim as to this issue, and 
concluded that the veteran's labile hypertensive 
manifestations preexisted service and were not aggravated 
therein.

Further, under the circumstances of this case, the Board does 
not consider the opinion in support of the veteran's claim as 
probative of the matter at hand for the following reasons.  
While the treating physician's opinion is based upon a review 
of the service medical records, it is conclusory and is not 
substantiated by facts in the record that prove aggravation 
of hypertension in service.  The doctor indicated that at 
enlistment the veteran had normal blood pressure readings but 
then cites to documentation of elevated blood pressure 
readings, diagnosed as labile vascular hypertension, on pre-
entrance examinations.  Also, the doctor acknowledges that 
the service medical history is negative for any evidence of 
sustained hypertension until just prior to separation.  He 
does not adequately explain his rationale for aggravation but 
rather, seems to suggest that the veteran's hypertension had 
its clinical onset in service.  However, the Board has found 
that the veteran's hypertensive disorder preexisted service, 
as evidenced by the pre-induction examination reports.   

In this regard, the Board finds that a bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Further, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. at 409.  The Court of Appeals 
for Veterans Claims has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical nexus opinion is inadequate when, as in this 
case, it is unsupported by any clinical evidence as a 
predicate for the opinion.  Black v. Brown, 5 Vet. App. 177, 
180 (1995).

Additionally, while the veteran's contentions as to etiology 
of this condition have been considered, it is noted that he 
is competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In essence, for the aforementioned reasons, service 
connection for cardiovascular disease is denied.


ORDER

Entitlement to service connection for cardiovascular disease 
is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


